ACCEPTED
                                                                                       04-15-00097-CV
                                                                            FOURTH COURT OF APPEALS
                                                                                 SAN ANTONIO, TEXAS
                                                                                  4/2/2015 10:20:48 AM
                                                                                         KEITH HOTTLE
                                                                                                CLERK

                              NO. 04-15-00097-CV

                  IN THE FOURTH COURT OF APPEALS DISTRICT FILED IN
                                                     4th COURT OF APPEALS
                            SAN ANTONIO, TEXAS        SAN ANTONIO, TEXAS
                                                              04/2/2015 10:20:48 AM
                                    *   *    *                   KEITH E. HOTTLE
                                                                       Clerk
                               BRIAN McENERY,
                                                         Appellant

                                        V.

           CITY OF SAN ANTONIO and CHIEF CHARLES N. HOOD,
                                             Appellees


 NOTICE OF APPEARANCE AS LEAD APPELLATE COUNSEL FOR
APPELLEES CITY OF SAN ANTONIO AND CHIEF CHARLES N. HOOD

                                    *   *    *

TO THE HONORABLE JUSTICES OF THE COURT OF APPEALS:

       Please take notice that Jacqueline M. Stroh of The Law Office of Jacqueline

M. Stroh, P.C., is entering an appearance as lead appellate counsel for Appellees

City of San Antonio and Chief Charles N. Hood.           Please direct all future

correspondence and court notices, as well as copies of all other communications

from the Court and from other counsel, to Ms. Stroh. Ms. Deborah L. Klein and

Mr. Mark Kosanovich will also continue to serve as appellate counsel for

Appellees and should also be served. Notice of this designation has been provided

to all parties.
                             Respectfully submitted,

THE CITY OF SAN ANTONIO                        THE LAW OFFICE OF
Deborah Lynne Klein                            JACQUELINE M. STROH, P.C.
State Bar No. 11556750                         Jacqueline M. Stroh
Office of the City Attorney                    State Bar No. 00791747
Litigation Division                            10101 Reunion Place, Suite 600
111 Soledad Street, 10th Floor                 San Antonio, Texas 78216
San Antonio, Texas 78205                       (210) 477-7416
(210) 207-8784                                 (210) 477-7466 (telecopier)
(210) 207-4357 (telecopier)                    jackie@strohappellate.com
deborah.klein@sanantonio.gov

FITZPATRICK & KOSANOVICH, P.C.
Mark Kosanovich
State Bar No. 00788754
P.O. Box 831121
San Antonio, Texas 78283-1121
(210) 207-7259
(210) 207-8997 (telecopier)
mark.kosanovich@sanantonio.gov

                  By:            /s/ Jacqueline M. Stroh
                                 Jacqueline M. Stroh

      ATTORNEYS FOR APPELLEES, CITY OF SAN ANTONIO AND
                   CHIEF CHARLES N. HOOD

                        CERTIFICATE OF SERVICE

      I certify that a true copy of the foregoing motion was on this the 2nd day of

April, 2015, served on the following counsel of record in accordance with the

Texas Rules of Appellate Procedure:

      Ronald B. Prince
      Floyd Steven Contreras
      Prince Contreras PLLC
      417 San Pedro Avenue


                                          2
San Antonio, Texas 78212
ron@princecontreras.com
floyd@princecontreras.com
Attorneys for Appellant

Mr. Ricky J. Poole
Law Office of Ricky J. Poole
The Forum Building
8000 IH-10 West, Suite 600
San Antonio, Texas 78230
rpoole@alamocityattorney.com
Attorney for Intervenor

                                   /s/ Jacqueline M. Stroh
                                   Jacqueline M. Stroh




                               3